Warren E. Burger: We'll hear argument next in Drope against Missouri, the state of Missouri. Mr. Walsh, you may proceed whenever you are ready.
Thomas C. Walsh: Mr. Chief Justice and may it please the Court. This in forma pauperis case come to this Court on certiorari to the Missouri state court system. This is a state court post conviction proceeding in which the petitioner James Drope is challenging the life sentence imposed upon him in 1969 by the circuit court of the City of St. Louis for the somewhat bizarre and improbable crime of raping his own wife. There are two issues presented by our petition in this case. First is whether the petitioner was unconstitutionally denied his right to a psychiatric exam to determine his competency to proceed with his trial in accordance with this Court's decision of Pate v. Robinson, particularly in light of his mental history and his attempted suicide during the course of the trial. The second question is whether he was unconstitutionally tried in absentia, following the suicide attempt which caused him to be hospitalized for surgery, and therefore, to miss remainder of the trial.
William H. Rehnquist: Did the Missouri Court of Appeals from which you have certiorari now, regard both of those issues as open for it's consideration?
Thomas C. Walsh: Yes it did Mr. Justice, absolutely. It's our position that to state the facts of this case is to resolve the first issue presented. It's unnecessary I think to dwell upon the somewhat sordid details of the crime itself. It's suffice to say that the petitioner and four of his so called friends were charged with raping the petitioner's wife in January of 1969. The record is perfectly clear that first of all his wife thought that the petitioner was mentally ill and she signed a statement to the effect that she did not want to prosecute him and she thought he should have psychiatric care.
Warren E. Burger: Well, you acknowledge I suppose that a person could be mentally ill, seriously insane, whatever that term means, can still be competent to stand trial?
Thomas C. Walsh: Well, the question here Your Honor is whether there was a reasonable doubt about the competency to stand trial in a court.
Warren E. Burger: But I am just talking about the distinction between the two?
Thomas C. Walsh: I think there is ground for claim that there is a distinction.
Warren E. Burger: If that was not so, you would some problem about every verdict that was not guilty by reason of insanity because the -- if you reason that way then the critic would demonstrate that the person shouldn't have been tried in the first place.
Thomas C. Walsh: Tired in the first place, yes Your Honor, but the only question here on the first point is whether there is a reasonable doubt under Pate against Robinson. Now, in addition to the wife's testimony, before the court at the time of the trial was a report of the psychiatrist which was made within a month of the transaction or the occurrence which was the subject of the prosecution. Dr. Chuman was the psychiatrist who was seen by the petitioner at the suggestion of his counsel. That report is reproduced in the appendix at pages 8 to 13. I think its important to analyze what Dr. Chuman said.He examined the petitioner for an hour and a half and he found that the petitioner was markedly agitated. He was suffering from marked anxiety. He was having difficulty in talking. He told the doctor that he heard voices from time to time. He saw visions of dead people and he sometimes had conversations with them. He had a difficult time relating. He was circumstantial and irrelevant in his speech and he certainly needs the aid of a psychiatrist, said Dr. Chuman. He was found to be very neurotic individual with Sociopathic personality, suffering from sexual perversion, borderline mental deficiency and chronic anxiety reaction with depression.
William J. Brennan, Jr.: And what was the date of that examination in relation to the trial of Mr. Drope?
Thomas C. Walsh: That examination was on February 20, the trial was in June. The this report was attached to a motion for continuance for the purpose of obtaining a psychiatric examination under Missouri Chapter 552. However, when the case was assigned for trial, and I might add, the state of Missouri consented to that motion, consented to an exam, but when the case was assigned for trial, there was some misunderstanding about the trial date. Petitioner's counsel indicated that he thought that the motion had been granted and the case was going to be continued to the September term. However, it was on the docket in June, it was called and assigned to division, and when it was assigned, petitioner's counsel was not there. He showed up later that day, and the trial judge who was plainly irritated at counsel, refused at that point to grant a continuance or a psychiatric exam, and ordered the trial to begin immediately. At that point, counsel in the record, specifically stated that he was protesting against going to trial under those circumstances because his client was not fit to proceed and should be given a psychiatric exam.
Harry A. Blackmun: Mr. Walsh who was the state judge?
Thomas C. Walsh: The state judge was David McMillan of circuit court of the city of St Louis Mr. Justice and at that point, a specific record was made by the counsel against proceeding, but the trial commenced at that point. Now, at the trial which started in the afternoon of June 23 with the swearing of the jury, the evidence was began on the June, 24. The victim, the petitioner's wife testified about the details of the rape and she also testified from the stand that she felt that her husband was mentally sick and in need of psychiatric care. She testified that, from time to time when he didn't get his way, he would roll down the stairs to manifest his displeasure. The state's case was not concluded on the 24 and on the morning of the 25, the next day when the court convened, the petitioner was not there. He was on bond and the court was advised, evidently by telephone, that he had been shot. He had shot himself with the .22 that morning and had been taken to City Hospital in St. Louis and he was undergoing surgery. It was called at that time a suicide attempt.
William J. Brennan, Jr.: Now what they -- how long -- had the trial had been going out a bit at this time?
Thomas C. Walsh: This was -- the trial began in the afternoon of the 23 with the swearing of the jury. Evidence had been taken on the 24, and this was the morning of the 25. The state had not concluded it's case.
William J. Brennan, Jr.: And this was when, he apprehended that he might have to appear, that day was it or --
Thomas C. Walsh: The state still had four witnesses to go. What he apprehended I am not quite sure to Mr. Justice, but in any event he shot himself in the morning and was obviously unable to attempt the rest of the trail.
Warren E. Burger: How long was he in the hospital after that?
Thomas C. Walsh: Twenty one days, Mr. Justice. He was operated on twice and he was twenty one days in the hospital before he was released. Now at this point, the counsel for the petitioner moved for a mistrial, saying he had no client, and he could not continue with the trial, but the trial judge without a hearing or without any examination of the situation other than the telephone call he had received, summarily ruled that he -- that the petitioner brought this on himself and that the trial will proceed and the trial did proceed over this objection. The state called four more witnesses. The state put on proof of the petitioner's prior 1958 conviction for burglary. There was argument of course in instruction of the jury and a finding of guilty was returned by the jury. And subsequent to that under the Missouri second offender statute, the court imposed the life sentence upon the petitioner. That conviction was affirmed by the Missouri Supreme Court on direct appeal and then the petitioner filed this proceeding under Missouri state post-conviction law which is Missouri Rule 27.26, the counterpart of habeas corpus and counsel was appointed to represent him at that stage. At the hearing on the 27.26 motion, we brought in two psychiatrists who testified that a person having the symptoms and behaving like the petitioner did, was in need of psychiatric care and there was at least a reasonable doubt about his ability to proceed with trial and to understand the nature of the proceeding.
William J. Brennan, Jr.: Now their examination was how long after the actual trial?
Thomas C. Walsh: They never actually examined him. This was in hypothetical Mr. Justice.
William J. Brennan, Jr.: I see.
Thomas C. Walsh: They didn't examine them before, in this we have to proceed hypothetically. Nevertheless, in spite of this rather abundant record I think of at least a doubt about his competency, both to proceed and to excuse himself from the trial, that same trail judge who ruled on trial matters, overruled the motion under rule 27.26 for post conviction relief and that decision was affirmed by the Missouri Court of Appeals. It is that decision which is here for review today. The first point as to the reasonable doubt about his competency to proceed, we think is squarely ruled by this Court's decision and Pate against Robinson. As I said if there is a bona fide doubt about competency, then a hearing must be had to determine whether he is fit to proceed and the test of competency is set forth in this Court's Dusky opinion, Dusky versus United States and it's two-fold. Does he have a sufficient ability to consult with his lawyer with a reasonable degree of understanding and secondly, does he have a rational and a factual understanding of the proceedings. Now, this record is full of denials by the trial judge of specific request for a psychiatric exam. He ignored the report of Dr. Chuman. He ignored his wife's testimony that this men needed psychiatric help and finally, he ignored the suicide attempt as it bore upon his mental state.
Warren E. Burger: But there is again counsel, let's try to keep these thing separated, a person could be very much in need of psychiatric help and still be competent to stand trial, don't you concede that?
Thomas C. Walsh: I don't think so Mr. Chief Justice. If he is in a need of psychiatric help, I think you have to ask a psychiatrist to determine whether he is in fact competent to proceed, whether whatever is wrong with him will prevent him from understanding the nature of the proceedings and assisting counsel.
Warren E. Burger: There are countless cases, hundreds of them, where psychiatrists have reported in pre-trial, that the defendant is mentally sick, he is in need of psychiatric care, but he is competent to stand trial.
Thomas C. Walsh: That may well be, Your Honor, but we should have had that opportunity here to have a psychiatrist tell us that.
Warren E. Burger: I am only going to the standard now. Are you suggesting that client or the wife's view of the matter only as a point that should have altered the court --
Thomas C. Walsh: One of many --
Warren E. Burger: -- and order the examination.
Thomas C. Walsh: Absolutely, one of many Mr. Chief Justice. I think when --
William H. Rehnquist: Do you contend that if anyone is said to be in need of psychiatric help the trial can't proceed until a psychiatrist gives his okay?
Thomas C. Walsh: Well, as a general rule, I don't know that, that is -- I think that is the practice in the federal courts. If a motion is made for a psychiatric exam, I think one is ordered to avoid problem just like that, that we have here. But on the facts of this case, we have much more than that. We have a psychiatrist report saying this man has difficult time relating. He's circumstantial and irrelevant in his speech. He has trouble talking. That certainly should have alerted the court that he is going to have trouble communicating with counsel, and understanding what's going on. The question again, and I hate to keep harping on this, but this is the rule of Pate. It's a question whether there is a doubt, and I think when a charge is made that a man is mentally ill and needs the help of the psychiatrist, I don't think the trial judge himself can resolve the question of whether the defect this man has prevents from being able to proceed or not. I think that is for the psychiatrist to determine. I think that's what Pate holds and the Moore case in the Ninth Circuit says that when this doubt is --
Harry A. Blackmun: There are cases where psychiatric testimony is on one side, and lay testimony on the other, and the court has decided to favor the lay testimony and on appeal it has been upheld. This is Dusky itself in the later chapter.
Thomas C. Walsh: That's right, yes Mr. Justice, but again, he is entitled constitutionally to that psychiatric exam and then --
William J. Brennan, Jr.: Your emphasis is only on whether the said circumstances were such as to require that hearing and the examination by a psychiatrist to determine his competency to stand trial? Absolutely.
William J. Brennan, Jr.: You don't suggest that every time some one needs a psychiatrist that means automatically there has to be such a determination there?
Thomas C. Walsh: No, well I don't think we have to get to that in facts to this case.
Speaker: [Inaudible]
Thomas C. Walsh: Yes, Mr. Chief Justice.
Harry A. Blackmun: Dusky is also out of Missouri, isn't it?
Thomas C. Walsh: I am not aware, I don't know.
Harry A. Blackmun: Kansas city.
Thomas C. Walsh: Alright, okay.
Warren E. Burger: Counsel, you may resume.
Thomas C. Walsh: Thank you, Mr. Chief Justice. The second issue presented by this case arises under the Confrontation Clause of the Sixth Amendment as made applicable to the states through the Fourteenth Amendment and arises out of the problem created by the continuation of the trial in petitioner's absence after his attempted suicide on the morning of June 25, 1969. The petitioner is on trial as I mentioned for rape which is punishable by death in the State of Missouri and was punishable by death at that time, being prior to this Court's decision in Furman against Georgia and the death penalty had not been waived by the state. Therefore, our position is that since this was a capital case, according to the decisions of this Court dating back to 1800s, the right to be present and to confront one's witnesses in a capital case cannot be waived and therefore, to continue the trial in the petitioner's absence was a violation of his constitutional rights. To my knowledge, this Court has never upheld the conviction of a defendant who was absent in a capital case during a major portion of this trial. And as will be recalled here, the defendant miss the testimony of four witnesses, the proof of his prior conviction, the final arguments, the instructions, and the verdict itself. The rule of Diaz against United States, 1912, recognizes the necessity of the defendant's right to confront his witnesses in a capital case --
William J. Brennan, Jr.: Are you suggesting that, no matter what the circumstance is, if it's capital case, one leaves the courtroom disputes that the court trial can't go on?
Thomas C. Walsh: Well, I think that's the state of the law as I understand it today, Mr. Justice. I recognize that Illinois v. Allen made some inroads perhaps on that rule, and --
Warren E. Burger: They are improvements. [Attempt to Laughter]
Thomas C. Walsh: Well, that's a different case actually because you don't have a situation here where you have a contemptible defendant who is --
William J. Brennan, Jr.: Now of course, and even Alexander there were circumstances under which there was presence of sorts might have been in his cell closer to television set?
Thomas C. Walsh: Right and as your concurring opinion mentioned, he had the right to reclaim his right to be present at any time he indicated his willingness to.
William J. Brennan, Jr.: But do you go as far as to suggest that our cases really hold that if it's capital trial, the defendant absents himself, even though he just leaves the courtroom in disputes, the trail aborts until they bring him back?
Thomas C. Walsh: I think that's my understanding of the state of law and Criminal Rule 43, I think recognizes that as the dictum from Diaz, I concede that but the Hop case in 1880s and the Louis case of that era, I think stands equally for that proposition and it has never been overruled.
Warren E. Burger: Those cases, those early cases were in a day when no capital defendant was ever on bail too, isn't that so?
Thomas C. Walsh: Well I don't know that to be effect, Mr, Chief Justice --
Warren E. Burger: Well, weren't they until recently?
Thomas C. Walsh: I just don't know, but I don't think the wording of the Diaz opinion indicates that was the major consideration. They were really two cases in which the defendant was not deemed capable of waiving his right. One was when he was in custody under Diaz and the other was when he was on trial for capital crime and it said, I think the language that usually in custody, but I don't know whether --
Thurgood Marshall: Mr. Walsh you don't have to go as far to say that under any circumstances? Suppose the bailee goes out to lunch and has one too many drinks and he is drunk, what happens?
Thomas C. Walsh: Well I – in those circumstances, I think if it's a capital case, there are procedures whereby the case can be continued for a day perhaps to allow him to regain his senses --
Thurgood Marshall: You say can or must?
Thomas C. Walsh: Well I think should, must under those circumstances. I recognize that's a rather --
Thurgood Marshall: Well in this case, I am trying to say, in this case, you don't have go that far --
Thomas C. Walsh: That's correct, I think even if we --
Thurgood Marshall: I don't know why you need this.
Thomas C. Walsh: Well I think even in this case Mr. Justice, if we assume that the right is waiverable, and I am prepared to do that, and still we contend that the petitioner here was denied his right to be present, because (a) there was no meaningful evaluation made of whether his absence from the courtroom was voluntary or involuntary and (b) the Missouri State Court placed the burden on him of proving that it was involuntary.
William J. Brennan, Jr.: Well, in addition I take it, if I understood you earlier, you submit that there had to be a determination of whether he was capable of knowing an intelligent waiver?
Thomas C. Walsh: Precisely yes, Mr. Justice. The state courts presumed that that his absence was voluntary, and held therefore that it was voluntary without giving him -- held it was voluntary because he had not sustained the burden that it wasn't, and all this was done without reference to his mental state, and an inquiry has to whether in fact he was capable of making a conscious knowing voluntary choice not to be present and to waive his right.
Warren E. Burger: Do you think it would have been feasible to continue, just suspend this trial, or hold the jury somewhere for 21 days at least while he was in hospital and probably a longer period than that?
Thomas C. Walsh: Well, I think what should have been done is that a mistrial should have been declared as the --
Warren E. Burger: Was it asked for?
Thomas C. Walsh: It was asked for yes and I think it should have been declared under these circumstances. All the court did, was say well he shot himself. He made the choice not to be here let's go.
Byron R. White: I take it that the you might not be here either, if the court had refused to continuance, gone on with the trial, but then immediately at the termination of the trial to just as soon as it was feasible had a the kind of hearing with the scope, that covered that factors that you wanted, and then it was found that he was competent to stand trial.
Thomas C. Walsh: I have to say, I think that would be a reasonable procedure, if the burden were appropriately placed and the presumptions were correct, and his mental state was inquired into, yes Mr. Justice.
Byron R. White: But the fact is that the hearing is held after trial didn't go into that phase of the matter?
Thomas C. Walsh: There was no examination of his ability to make a choice, but the court did find it was voluntary having erroneously reversed the burden. We think under Schneckloth versus Bustamonte and Johnson v. Zerbst the Court has said that the court should indulge every reasonable presumption against the waiver of constitutional rights and the right of confrontation of course is squarely included among those and without a finding that he intentionally and knowingly waived his right, it was error to proceed to try him.
William H. Rehnquist: What sort of factual inquiry would that be? Supposing that a man on trial for a capital offense, simply jumps bail and absconds. Now will he be heard to say when he gets back, that although he knew he was leaving the court and he wouldn't be there for trail, he really didn't intend to waive his right of confrontation?
Thomas C. Walsh: Well, Your Honor I think, if the defendant just disappears from the courtroom and doesn't come back, I think the court has to take some steps to find him before any determination can be made of whether his absence is voluntary or involuntary, he could had a heart attack, he could have been hit by a car.
William H. Rehnquist: Well that's okay, but how long do you hold the jury in a case like that?
Thomas C. Walsh: Well that's a difficult question.
William H. Rehnquist: Well it's a very difficult question, I am interested in your answer to it?
Thomas C. Walsh: Well, I would think that until a determination can be made whether his absence is voluntary or involuntary you have to hold the jury and if that's going to require too much time, you have to declare a mistrial.
William H. Rehnquist: So that simply by absconding he can abort the trial?
Thomas C. Walsh: I am talking about a capital case now.
William H. Rehnquist: Yeah in a capital case by absconding he can abort the trial.
Thomas C. Walsh: Now that would be my position. I recognize the Taylor against United States in a non-capital case, said that, that's not correct, but there it was conceded that he absence was voluntary. But in the absence of any determination or any ability to make a determination whether it's voluntary or involuntary, I don't think the trial can proceed unless perhaps the procedure suggested by Mr. Justice White for a hearing immediately after the trial would suffice.
Potter Stewart: Mr. Walsh all these cases were Federal cases, weren't they, Diaz and Taylor?
Thomas C. Walsh: Yes, Mr. Justice. The Diaz case arose in the Philippines, but as I read it is a Federal constitutional case.
Potter Stewart: Is it clear that they were decided on constitutional grounds.
Thomas C. Walsh: As I read Diaz I think there is some grounds for difference of opinion as there is a lot of reference to Philippine law in there and it's not completely clear, frankly.
Harry A. Blackmun: You wouldn't be making this argument in the state where there was no capital punishment?
Thomas C. Walsh: Not, the absolute non waivability argument, no, Mr. Justice.
Byron R. White: Then would you be making the same argument with respect to the necessity for a hearing as to competence to stand trial?
Thomas C. Walsh: Absolutely yes. But, as to the question of whether or not the right is absolutely non waivable, we would not make that argument if this were not a capital case. In summary, we Missourians are proud of our Missouri State Court system and justifiably so, but in this case we think something went radically wrong with the justice. And the Missouri courts in their anxiety to keep this petitioner off the streets, stepped on his constitutional rights, and we think the remedy of this Court in the Pate case is the appropriate disposition of this matter namely, to reverse and remand the judgment with orders to vacate the conviction and to discharge the petitioner unless he can be tried, retried within a reasonable time. Thank you.
Warren E. Burger: Thank you. Mr. Walsh.
Neil MacFarlane: Mr. Chief Justice and may it please the Court. I believe petitioner's counsel Mr. Walsh has set forth the issues very adequately and also most of the fact situation. I would like to address myself first, to point number one, and that of course is whether or not the trial court erred in not granting the petitioner a psychiatric hearing or examination prior to trial to determine his competency. Pate of course, requires such a hearing or examination for every bona fide doubt of that person's competency exists. I think it's necessary to determine or to define what bona fide doubt of a person's competency to proceed is.
William H. Rehnquist: Well, wasn't the Court in Pate when using the word bona fide doubt simply referring to a provision in the Illinois statute? They weren't laying -- the bona fide doubt wasn't imposed as a constitutional test, was it?
Neil MacFarlane: I believe that's right Your Honor. But the lower federal courts have go on to define as substantial facts of one's -- challenging one's competency or also reasonable cause to believe one might not be competent. Reasonable cause is simply the language used by Missouri statutes. I think the real key here and what I want to emphasize on behalf of the State of Missouri, is the phrase competency to proceed. It is not a mental disease or defect. It is whether or not that person can consult with counsel, assist in his defense, and whether he has a rational, knows facts and understanding of the proceedings. Having set that as -- set the tone for the argument and saying that it is simply a matter of applying the facts in this case to the Pate test, I would like to discuss the facts relied on by the petitioner. First, in his brief he contends that very nature of the crime should point to incompetency to proceed and as he stated, the crime involved a rape. At the time of the crime the petitioner was intoxicated, or at least had been drinking for several hours. So, you have an intoxication, you have a sexual perversion involved in the crime. These elements or these mental diseases are specifically exempted on a Missouri statute, as being cause to believe a man is not competent to proceed. Logically, I see no reason why a man's sexual perversion or intoxication means that he could not consult his counsel in a rational manner. Two other factors are that the petitioner's counsel, trial counsel, secured a psychiatric examination form, and also the report handed down by the psychiatrist. I would like to quote from that report. On pages 8-12 or 13 of the appendix, on page 11 the psychiatric states, “There was no sign as to the presence of any delusions, illusions, hallucinations, obsessions, ideas of reference, compulsions or phobias.” He goes on to state that Mr. Drope was well oriented in all spheres. He knew what time it was obviously, he knew where he was, he knew what he was doing. He got the goes – the psychiatrist went on to state that Mr. Drope was able without trouble to answer questions testing judgment. He also said that he didn't even find any strong signs of psychosis.
Warren E. Burger: I don't find that on Page 11 now.
Neil MacFarlane: The psychosis statement Your Honor is on page 12, approximately three-fourth of the way down the page. Slightly before the last statement, in the middle of the page he -- the psychiatrist states at that apparently abnormal sexual acts are part of Mr. Drope's own culture and he concludes that Mr. Drope as an neurotic individual. He is a Sociopath. He has sexual perversions and that he should be under the care of a psychiatric. What I do want to emphasize the statements by the psychiatrics that he was able without trouble to answer questions, testing judgment that he was oriented in all spheres and that he was not under any delusions. These factors I believe go to the competency of Mr. Drope to proceed with trial. They go with the competency of him to consult with counsel to reason, to assist his own defense. I think on the whole the psychiatric report in effect substantiates the fact that Mr. Drope was competent rather then suggest that he was incompetent. Another fact relied on by the petitioner who had his counsel move for continuance and asked for the psychiatric examination. The motion for the continuance is find on Page-seven of the appendix and the close reading of that emotion indicates that he is simply asking for psychiatric evaluation based on the psychiatrist report wherein the psychiatrist said he should be under his psychiatric care. Petitioner's counsel did not state that he felt that the petitioner should have psychiatric help. He did not state anywhere in the record that he ever felt petitioner could not communicate with him, that he could not assist him or that he was not assisting or consulting or helping him in his defense.
Warren E. Burger: It was the this reading of psychiatrist report that it is not a typical report on examination directly to determine the competency to stand trial it seems to be -- seems almost to avoid that issue.
Neil MacFarlane: Right, Mr. Chief Justice it does not address itself to that problem.
Warren E. Burger: Where is the request? Where is the direction from the court? Do you have any specific directions as to the scope and purpose of the examination?
Neil MacFarlane: No sir. This examination, Your Honor, was undertaken merely by petitioner's counsel. I don't think the court was ever aware that the examination was being held.
Warren E. Burger: And he have no specific directions so far as this record shows from the counsel?
Neil MacFarlane: No Your Honor, he did not and it's quite obvious from the report that he did not proceed under the Missouri Statute which sets out certain requirements and certain findings there must be made in a psychiatric report. I would also like to point out that the motion for continuance has really all the earmarks of a dilatory motion rather than one where that counsel was truly concern with his client's competency to proceed. The trial was initially set on April, late on April and continued until May 26. This motion was filed on May 27. The record was not indicate that why there was a one day difference. But the report at any rate came three months after the psychiatrist had handed his report to petitioner's counsel. And at the beginning of the trial there was a colloquy between the court and counsel wherein the court informed counsel that the assignment division, another division of the circuit court wherein pretrial motions are held, had advised petitioner's counsel that if he was truly serious about the motion, he should file it in proper form. Now, petitioner's counsel on his appeal, on his certiorari has challenged that statement by saying what is proper form? The state contends that proper form with the form would be a motion stating that the man could not communicate and consult and that he did not follow the Dusky test. In another words, he could not get assist in his own defense. Another fact that lined up by the petitioner is that the State of Missouri, acquiesced in the motion for continuance in the course for psychiatric examination. This is simply office policy. There is no decision whether or not to do it. It is simply done in all cases by the Circuit Attorney's office. Petitioner's wife testified that at times petitioner would roll down a flight of stairs when he didn't get his way. He did this three or four times in a period of 8 to 10 years. As the Court of Appeals stated, this simply demonstrates the childish nature of the petitioner at that times, but it does not point any incompetency. Also, petitioner's wife signed a statement at one time since she felt that petitioner was mentally ill, should not go to the trial. This was refuted doing the trial. She said she signed that statement because she want to petitioner to be on the street, so he could help support the children and her care and concern was for her children. And in direct question, in direct answer to a question by petitioner's trial counsel as to whether or not she felt petitioner was mentally ill after she had talked with psychiatrist, she said no she did not. The most troublesome fact of course in this case is a shooting incident wherein the petitioner apparently attempted to commit suicide, at least shot himself on the morning of the third day of trial. This in on itself is of course does not establish incompetency to proceed and I think the fact surrounding this shooting are very important. The petitioner had sat through the previous day testimony by his wife, alleging testifying to all of facts of the crime itself and he also heard testimony from people who were at the police station the day following the incident in which he confessed to the crime and contended that it had all started out as a joke. I think at that point he was well aware that there was overwhelming evidence against him and that he would probably be convicted. In such he was a in quite desperate straits, but it does show that he was very aware of the situation. Petitioner has cited here on footnote several cases and asked this Court to compare the fact situation therein all going to the course of competency to proceed with the fact situation here. The state also invites to court to do this. There is no general rule that can be garnered from those cases, but I think if the Court were compare them, it will find that in many of those cases the defendants had a long history of mental illness, often coupled with violence. In one case there was five repeated acts of suicide, in two or more cases there was legal adjudication of insanity at one time or another. In several there was incarceration in an asylum and in several also the counsel for those defendants felt that the defendant could not proceed to trial and could not assist him and consult with him in a rational manner. I think it is also important in this case to consider the evidence appear before the Court and at what time it appeared and I say this because the Trial Court had an opportunity to observe the appellant or the petitioner during a day and a half of the trial before the man shot himself. The Trial Court had the opportunity to observe him consulting with his counsel and to observe him as he appeared in the courtroom. I think at that point it would take a little bit more evidence to suggest a bona fide doubt of incompetency and this of course occurred just before the shooting incident. Following the trial in a collateral attack on his conviction in a motion under the Missouri Supreme Court Rule 27.26, two psychiatrist testify and in effect they were asked hypothetical questions and both stated that under these facts they felt the man should have been psychiatrically examined. I would like to point out that those were hypothetical questions that neither while one psychiatrist had examines by petitioner about four months before trial and that is the examination contained in the report, neither tested him for the purpose of competency. I think a lay witness, if he could be called a witness, in this case a Trial Judge was in a better position to observe that man and to tell whether or not it would meet the Dusky test.
Warren E. Burger: What about the defense counsel, I don't recall whether I saw any thing in the record of about his views on the matter? Now, is there something here?
Neil MacFarlane: Mr. Chief Justice he is testimony is conspicuous by his absence, but I think petitioner's counsel at this stage attempted to get in touch with Mr. Watson and was unable to do so. At time of the 27.26 hearing Mr. Watson was quite ill. There was some suggestion that he be deposed, but that never happened and his thoughts as to whether or not the petitioner was incompetent or whether or not there was a bona fide doubt as to his competency does not appear in the record. In summary of point one I would like to emphasize at here we are concerned not with mental illness or mental abnormalities or sexual perversions or sociopathic tendencies, but we are concerned with the ability of the petitioner to understand the charge against him, the facts against him, to understand the proceedings against him, to consult with his counsel, to communicate and to assist and aid in his defense. I think if you look through the facts, brought forth by the petitioner's counsel which at first blush might suggest a bona fide doubt is to produce a counsel of proceed. A close analysis of those facts indicate --
Harry A. Blackmun: Mr MacFarlane I suppose that the easiest thing to do would have been to give him the examination promptly at the course of the trial as Mr. Justice White suggests than we wouldn't have the case here.
Neil MacFarlane: Your Honor, he was given a hearing at the motion for new trial, on his motion for a new trial which went only to absence from the trial, it did not going to his mental competency at all. That perhaps would have been a better way to proceed would be to have, to have mentally -- give him a mental examination or psychiatric examination.
Harry A. Blackmun: Did the state oppose at that time or statement was made that the state was willing to have the examination pre trial and is this always been in state's position?
Neil MacFarlane: This is the position of the circuit attorney's office in the city of St. Louis, either prosecuting attorney's office could not follow this policy, but there is nothing in the record that indicate they would oppose it.
Thurgood Marshall: They have a staff psychiatrist on this court?
Neil MacFarlane: The court does not have staff psychiatric that I know but there are several State Hospitals where persons are sent.
Thurgood Marshall: It could have been done very easily.
Neil MacFarlane: Without too much trouble Your Honor.
Warren E. Burger: It ducted a Lum testify at the post trial hearing or did he?
Neil MacFarlane: Yes he did Your Honor. His testimony begins on page 154 of the appendix.
Warren E. Burger: 150 I think it is. I just trying to identify in what context that testimony occurred?
Neil MacFarlane: Right, it was at the hearing on the collateral tact of 27.26 motion and it appears in that he did examine the petitioner some four-five years previously, for some.
Warren E. Burger: And history repeats three or four times a man who is conducted himself the way, this defendant or this petitioner had conducted himself is in serious psychiatric condition and needs psychiatric help, but does he any where in that testimony express an opinion that his competence to stand trial. I couldn't put my finger on it.
Neil MacFarlane: Your Honor, I think he does and the reason for this maybe that the Dr. Lum is or was it that time an employee of the state, working at Malcom Bliss Hospital and he would test people, test defendants for their competency so he will be much more aware of the standard to be applied. He does say on 154 that the suicide attempt does indicate poor insight and judgment. I don't know if he does state at any place --
Warren E. Burger: Neither of those goes to directly to the competence to stand trial?
Neil MacFarlane: No, no of course it does not Your Honor, and that is a point of the State of Missouri that there is really nothing in the record that points to the lack of ability of the petitioner to assist his counsel and to proceed in a rational manner. And point number two of course concerns the absence of the petitioner from the trial. On the morning of the third day at approximately 8'o clock in the morning, the testimony shows that petitioner went to his brother's house to get some clothes and that he went to the basement to get his clothing and apparently there was a rifle there and he picked it up and shot himself. Before proceeding with trial, the court did conduct the hospital to check out the explanation of petitioner's absence as given by his counsel and the called the police I believe and the police checked and found out that he did shot himself apparently at attempted suicide. The court didn't make an effort --
Byron R. White: How do you know that? Did that come out – was that part of the proceedings in open court?
Neil MacFarlane: On page 63 and this was during the trial, there was very little on page 63, it just said that the court has already decided that matter with proceed to trial, but then only motion for new trial it came out that the court had called the police and police had checked out the story of petitioner's trial counsel and they found that he had indeed shot himself and that he is in the hospital. And one policeman inquired him of, asked him some question at the hospital and he indicated that he said he rather be dead then proceed with trial.
Byron R. White: Are the proceedings of the motion for new trial here?
Neil MacFarlane: Yes, they are here, Your Honor.
Byron R. White: Were is that contained --
Neil MacFarlane: It begins on page 67, I'm not sure exactly on which page.
Byron R. White: Oh, that's all right.
Neil MacFarlane: At any rate the court was aware of the reason why the petitioner was absent from trial before proceeding. Now, first in this point the question must be answered is to whether not a person in a capital case can ever wave his constitutional right to be present.
William H. Rehnquist: How do you define a capital case?
Neil MacFarlane: In this case, Your Honor, because he could have been sentenced the death sentence I think this would be a capital offense.
William H. Rehnquist: One where a death penalty might be imposed under this statute?
Neil MacFarlane: Right, right. The foundation case relied on by petitioner, the Diaz case, a 1912 case from this Court and the rule from that case is dicta because that was not a capital case and it was not necessary for the Court to answer the question of whether or not his absence in a capital case would be -- would violate his constitutional rights. There are many, many cases interpreting Diaz, but they are all based on the dictum from that case. In that case, the quote from that case reads, “that a man who was in custody cannot be held to voluntarily absent himself from trial, nor can one who was charged with a capital offense because he is deemed to suffer the constraint naturally incident to an apprehension of the awful penalty that would follow conviction. I am not sure what the constraint incident and apprehension of obviously the death penalty is, that would prevent him going to trial. At any rate in this case I think the petitioner's counsel or petitioner Diaz’s counsel, he would have been well aware that the death penalty while technically could have been imposed, as a practical matter it would not be. I say this simply because of my experience with the people who are on death row in Missouri’s State Penitentiary prior to the Furman decision and there were no people on there who had not committed very atrocious acts of homicide, killing policeman, one person killed 12 people at one time and so on. The death penalty while a technical possibility was not practical and in that respect I don’t think there was any apprehension of the death penalty. I must admit that its pure conjecture, but I think it is accurate conjecture. Furthermore, there is no logical reason to differentiate between a person who can absent himself during a non-capital offense and one who does during a capital offense. In either case, the court would be left at the whim or caprice of the defendant who could simply disrupt the proceedings and stop the proceedings by absenting himself from the courtroom. Moreover, in this case of course the death penalty was not assessed or if he did not receive a capital sentence it is hard to determine why the rule of Diaz should govern. The second part of the question --
Thurgood Marshall: Do you have any case in which life imprisonment was given in absentia?
Neil MacFarlane: No, Your Honor, I do not. Well, nobody could have been given in the Allan case out of state -- Illinois v. Allen --
Thurgood Marshall: Allen was the man in the courtroom, wrecking the courtroom.
Neil MacFarlane: Yes, I realize that Your Honor, and Allen was charged with armed robbery which carried up to and including a life sentence. So life imprisonment could have been --
Thurgood Marshall: But he didn’t absent himself?
Neil MacFarlane: No. But I think --
Thurgood Marshall: He was absented by the judge?
Neil MacFarlane: Yes, I realize that Your Honor, but I think the holding of this Court would be that a man can be absent from the courtroom in a case where he could be sentenced to life imprisonment.
Thurgood Marshall: All this man did was to try to commit suicide and he didn’t do it?
Neil MacFarlane: I think that’s an --
Thurgood Marshall: Voluntarily giving up his right to be tried in his presence?
Neil MacFarlane: Your Honor, I think it would be a voluntary waiver of that right. Of course after shooting yourself must be physically a voluntary act. The question than arises is whether or not he had the mental process, and the mental powers to knowingly and voluntarily waive that right. I think if --
Thurgood Marshall: There is nothing in this record to show that at all?
Neil MacFarlane: No, there is not Your Honor. I think that would turn --
Thurgood Marshall: Johnson against Zerbest --
Neil MacFarlane: Well, I think Your Honor, this would turn --
Thurgood Marshall: Where is the intelligent waiver?
Neil MacFarlane: Where is it?
Thurgood Marshall: Yeah.
Neil MacFarlane: I think, Your Honor, we -- this would turn on point number one if he was content to proceed with trial, if he was aware of his surroundings --
Thurgood Marshall: I am talking about his waiver, or his right to be present. Where did he consciously waive the right --
Neil MacFarlane: Simply by --
Thurgood Marshall: At his own trial waiting to get life imprisonment.
Neil MacFarlane: Your Honor, simply by shooting himself, the act of shooting himself he voluntarily was -- it was a self --
Thurgood Marshall: He voluntarily shot himself for what reason? You don’t know and the judge didn’t know. And in this record the judge says is forget about it, he didn’t make any effort to find out whether man wanted to try and be there or not.
William H. Rehnquist: Does Missouri ever apply the rule that a man is presumed to intend the natural consequences of his act?
Neil MacFarlane: Yes, the Missouri does, Your Honor.
Warren E. Burger: Was there not something in this record, statement that you may find him at the hospital and he preferred to be dead than to be tried for this offense?
Neil MacFarlane: Yes, there is Your Honor. A policeman questioned him and he said that, he would be rather be dead than go to --
Warren E. Burger: Would it have been feasible -- does -- can we tell from this record about his medical condition? Would it have been feasible to conduct this competency examination a day or two or three after he had shot himself?
Neil MacFarlane: The record is not clear on that, but he was unconscious during much of the first day when he was taken and had surgery and I think he had surgery again perhaps four or five days later. So probably he would not have been in a position or in a state of health to have a competency hearing. Mr. Justice Marshall there is some testimony on the record, on the 2726 hearing, on cross-examination of the psychiatrist, the --
Thurgood Marshall: I am talking about what basis the judge had at the time that he decided to go without him, what did the judge have then?
Neil MacFarlane: The judge --
Thurgood Marshall: And the answer is nothing but the statement that the man had tried to commit suicide?
Neil MacFarlane: That is all he had Your Honor and I am sure he continued to --
Thurgood Marshall: And except for this that the judge says, he says I am a judge in the court, I would decided -- the court has already decided that the matter would proceed to trial.
Neil MacFarlane: Yes --
Thurgood Marshall: Is that the way to hold a hearing, where the judge has already made up his mind?
Neil MacFarlane: I think, Your Honor, if I can go to the facts that the petitioner’s counsel has --
Thurgood Marshall: I am stuck with the facts on page 63. Have you got any others in the record on that date?
Neil MacFarlane: Not on that date Your Honor but --
Thurgood Marshall: Well, that’s what we are dealing with.
Neil MacFarlane: Well, the record --
Thurgood Marshall: The judge had before him to show that this man had voluntarily waived his rights, is there anything as of that moment that told the judge that?
Neil MacFarlane: Yes, but it is not in the record on page 63.
Potter Stewart: Was there conference in chambers at that time?
Neil MacFarlane: Yes, I believe, there was Your Honor and during the motion for new trial, there was testimony that I believe petitioner's counsel came in and explained that petitioner had shot himself and the court enlisted the help of the police to find out if this were true and where the man was and what his condition was. And the court undoubtedly knew that the man had shot himself seriously, could not appear. And that point the trial court either had to continue with the trial or declare a mistrial. I think the trial court obviously felt the man had voluntarily made himself absent and he commenced with the trial. Of course if -- I am sure that he was under the impression that if a hearing was held later and he was determined to man to not have the -- which hearing was not held, but by going ahead with the trial judge was placing the state in this position. He was completing the trial. If that was constitutional and if later turned out not to be, of course, there would have to be a new trial but if he declared a mistrial, there would be no chance of in effect rescuing the trial and the previous testimony that had gone on before the court.
Thurgood Marshall: We could grant a mistrial and try him when he got out?
Neil MacFarlane: Yes, he certainly could have, Your Honor.
Thurgood Marshall: And the only thing Missouri would have lost was money?
Neil MacFarlane: That is true Your Honor, as long as the witnesses were still available.
Thurgood Marshall: Were they available 21 days later?
Neil MacFarlane: The record doesn't indicate. I would think there probably would have been but I -- the petitioner might not have been able to go to trial for several months either. He was not --
Potter Stewart: It could be state's burden --
Neil MacFarlane: Yes, Your Honor, it would be.
Thurgood Marshall: He didn't even delay one day?
Neil MacFarlane: No, Your Honor, he went directly ahead with the trial. At that point I think he just felt that the petitioner had voluntarily made himself absent and he felt he had waived his right to be there and he continued with the trial.
William H. Rehnquist: Well, I would presume at that point there would have been utterly no point of delaying it for one day since the advice was that he wouldn't be out of the hospital for 21 days?
Neil MacFarlane: That is definitely right Your Honor.
Thurgood Marshall: Where is the record that said he wouldn't be out for 21 days?
Neil MacFarlane: There is no -- nothing in the --
Thurgood Marshall: There is nothing in the record that says that?
Neil MacFarlane: No. But there is something in the record that there was a serious wound and that he was being -- so it would be a matter of at least several days.
Thurgood Marshall: Right.
Neil MacFarlane: So it was -- in effect the matter of time with the jury could not be sent home and brought back. It was either a mistrial or could continue with the trial.
Thurgood Marshall: And he asked for a mistrial, that's what he had asked for?
Neil MacFarlane: Yes, he did Your Honor.
Thurgood Marshall: And that was denied?
Byron R. White: What would you think -- the motion for a new trial to prove that absence of the trial whether voluntary or involuntary?
Neil MacFarlane: If you would say that the state had the initial burden Your Honor, I think that shifted as soon as he was proven that the man shot himself. I think then it is a presumption of voluntary waiver. It was his own act that made him absent from the trail.
Byron R. White: Well, now I take it if the trial judge said the burden was on the defendant to prove involuntariness?
Neil MacFarlane: I don't if he expressly stated that, but that would be effect of his ruling.
Byron R. White: He did state that at that time.
Thurgood Marshall: He didn't, he said, I have already made up my mind.
Byron R. White: And what -- do you recall whether at the motion for new trial, the defendant offered any evidence with respect to his mental history?
Neil MacFarlane: Not so much as to his history, Your Honor. It would be more to the – the motion for new trial involved his absence from the trial.
Byron R. White: Well, was he referred to a psychiatrist or any doctors or anything to go into the question of whether he was competent to have involuntary -- to make a voluntary choice?
Neil MacFarlane: No, this was involved somewhat --
Byron R. White: He had the opportunity to do so, I take it?
Neil MacFarlane: Right, this was involved somewhat in the 27.26 mode in the hearing.
Warren E. Burger: But there was --
Thurgood Marshall: Where did he have it --
Warren E. Burger: -- psychiatrist testimony, was there not, at the motion for a new trial?
Neil MacFarlane: No, I don't believe so Your Honor.
Warren E. Burger: When did doctor Lum, I thought your – made that Dr. Lum testified that the motion for a new trail?
Neil MacFarlane: No, there were two -- there was motion of new trail hearing and a 27.26 hearing which is a state habeas corpus. It was at the 27.26 hearing that doctors Lum and Shuman testified.
Byron R. White: This was several years later after affirmance of --
Neil MacFarlane: Two years later, Your Honor.
Warren E. Burger: Well, none of them testified at the motion for a new trial, no testimony at all?
Neil MacFarlane: Just from the hospital where he went --
Byron R. White: But there was an opportunity I suppose?
Neil MacFarlane: Yes, there was an opportunity I suppose.
Byron R. White: The defender if he wanted to put on that kind of a case that at that time he could have?
Neil MacFarlane: He certainly could have, Your Honor.
Thurgood Marshall: Could he do it in phase of this? The court already has decided that the matter would proceed for trial you mean then he could have put on a testimony? Is that what the court said?
Neil MacFarlane: That was the statement by the court at the time.
Thurgood Marshall: Well could you then put on a testimony after that statement by the judge?
Neil MacFarlane: As a practical matter there was no testimony put on at that time of course.
Thurgood Marshall: Well, could it have been that the judge said that I have already made up my mind?
Neil MacFarlane: Do you mean, later Your Honor or after the trail?
Thurgood Marshall: Right then?
Neil MacFarlane: I think the court would have allowed it, if there was testimony to be --
Thurgood Marshall: After he said, I have already made up my mind? You said, when the judge has already made up my mind, you sit down.
Neil MacFarlane: He said that after having a discussion in chambers. So there would have been an opportunity, but it would have been prior to that statement.
Warren E. Burger: Of course, the traditional way, even after the judge had spoken would be to make an offer of prove to say that, if the court will permit, I will call two psychiatrists whose testimony will be substantially as follows, that's the traditional way of deserving the point is it not?
Neil MacFarlane: Yes, it certainly is Mr. Chief Justice.
Warren E. Burger: But then at the close of the trial, when the motion was made for a new trial, did I understand you and responding to Mr. Justice White, to say that there was no proffer of any testimony on the subject of his competency?
Neil MacFarlane: No, Your Honor. It simply went to his absence from trial not as to his mental ability to voluntary wave his right to be present. Thank you.
Warren E. Burger: Mr. Walsh, you have few minutes left.
Thomas C. Walsh: Thank you Mr. Chief Justice. First of all with respect to the state's argument that the request for a psychiatric examination was not in proper form. The fact is that there is no form as such under Missouri law and Missouri practice. The counsel for the petitioner clearly stated in the record that he objected to going forward, because his man was not competent to proceed and needed a psychiatric evaluation and a hearing. Further more in the Pate against Robinson case, this Court noted that a motion isn't even necessary, if facts come before the court which indicate a reasonable doubt then the court sua sponte must order a hearing under Missouri law an examination.
Warren E. Burger: Very often, the prosecutor initiates such a motion just as a protected measure, does he not?
Thomas C. Walsh: Yes, sir. Yes. Here, of course they had agreed that such an examination and hearing would be appropriate, yet it was denied. Secondly the state in it's brief and the Missouri Court of Appeals in it's opinion failed to come to grips with the overall composite picture that was before the trial court, as regards to the defendants mental state. They have isolated each one of these instance and tried to minimize it's significance, rather than looking at the overall picture which portrays something less than --
Byron R. White: Do you think the defendant either during the trial or during the motion -- motion for new trial ever said that the fact that he shot himself plus all the other evidence with respect to his mental condition indicates that he wasn't competent?
Thomas C. Walsh: The issue of competency was not presented at the motion for new trial --
Byron R. White: So during -- either during the trial or the motion for new trial was there did the defendant attempt to say that his shooting himself changes the whole picture with respect to his competency?
Thomas C. Walsh: Well, the defendant's testimony was that he didn't remember shooting himself, he had blacked out.
Byron R. White: His attorney was there and he made no such contentions.
Thomas C. Walsh: That's correct Mr. Justice, and I might add that, that failure of his counsel was one of the grounds on which we asserted that the incompetency of counsel on that matter and in the Missouri Supreme Court on direct appeal that point has been abandoned in this court, but we do feel that he seriously overlooked that point at that stage.
Lewis F. Powell, Jr.: Mr. Walsh, if the motion for mistrial had been made and granted by the court, would jeopardy have attached?
Thomas C. Walsh: Not under any rule that I am aware of Mr. Justice Powell. The Missouri Court of Appeals in its opinion felt that might be a problem, but it relied on the Jorn case which was poles apart from this case and which was a case where the defense didn't even request a mistrial. But here if the action -- the mistrial is caused by the defendants action, I don't think he is in very good position for double jeopardy if he is re-prosecuted.
Lewis F. Powell, Jr.: Actually, the motion here was upon acquittal rather than a mistrial as I read the read the record?
Thomas C. Walsh: At the time the trial proceeded in his absence? No, I would characterize it as a motion for mistrial.
Warren E. Burger: [Inaudible] motion for a mistrial.
Lewis F. Powell, Jr.: Middle of page 64 --
Thomas C. Walsh: Page 63, Mr. Justice, at the top, Your Honor at this time I am going to move for a mistrial in view of the fact that defendant I am informed shot himself this morning.
Potter Stewart: Page 63 at the top --
Lewis F. Powell, Jr.: Right, but if you look over the next page, middle of page, “the defendant requests the court for verdict of acquittal.”
Thomas C. Walsh: That is a motion for a directed verdict following the receipt of all the evidence.
Lewis F. Powell, Jr.: You don't think that's different from motion on 63?
Thomas C. Walsh: Yes sir. That is about 40 or 30 pages of transcript deleted there between those two passages of additional testament. One other point if I may, there was no evidence in the record from which the court found or attempted to find that the petitioner was actively cooperating with his counsel during the course of this trial. The record is totally silent on this subject and I think Pate against Robinson minimizes any such finding if one would have been made anyway.
Warren E. Burger: What about defense counsel's view of the matter?
Thomas C. Walsh: At the time when the 27.26 hearing was being held, the defense counsel --
Warren E. Burger: This confuses me a little, I don't know those numbers --
Thomas C. Walsh: That's the post conviction matter.
Potter Stewart: The 22.55 --
Thomas C. Walsh: Right, it's habeas corpus.
Warren E. Burger: But I am putting back at the earlier stage, at the motions for new trial, did defense counsel file an affidavit or give a testimony on the subject?
Thomas C. Walsh: No sir. That, that mental issue was not raised at that time.
Warren E. Burger: He would certainly have been one of the most competent witnesses on the subject, would he not?
Thomas C. Walsh: Well, presumably and why he abandoned the competency issue --
Byron R. White: Put him on the stand himself at the motion for new trial, presented him as a witness and you say there wasn't any evidence of cooperation but apparently there was at the motion for a new trial?
Thomas C. Walsh: Not of inability to communicate or to --
Byron R. White: You see any ability to communicate in that -- on the face of the record?
Thomas C. Walsh: At -- several months after the trial and after the shooting, is that what you are referring to?
Byron R. White: No at the motion for new trial?
Thomas C. Walsh: Yes, which was --
Byron R. White: How long was that after?
Thomas C. Walsh: It was about three or four months after he had healed and was out of the hospital.
Warren E. Burger: But if the defense counsel had found difficulty in communicating with them in the first three days of trial or in weeks preceding the trial, preparing for trial, isn't it reasonable to assume that he would have filed an affidavit or taking the stand and testify to that effect?
Thomas C. Walsh: Well, I think it is but -- and I don't understand why he didn't do that frankly.
Warren E. Burger: One explanation would be the one that you have abandoned that he was ineffective but another equally rational explanation would be that he could not give any such testimony?
Thomas C. Walsh: That's correct. I think the -- but there is a problem created in the record by the psychiatrist report which specifically talked about this man's difficulty in communicating, having trouble in talking being a relevant and not having a good memory and that sort of thing. But I do not have an answer for why counsel did not raise it.
Warren E. Burger: Mr. Walsh appeared in this case in the courts previously as a volunteer and you have come here in that capacity. We thank you for your assistance to the Court and of course your assistance to your client. We thank you Mr. Walsh.
Thomas C. Walsh: My pleasure, Mr. Chief Justice.